Citation Nr: 1641009	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

In August 2016, the Veteran and his spouse testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a September 1989 rating decision, the RO denied service connection for a low back disability.  The Veteran did not file a timely appeal of this decision.  

2.  Evidence received since the September 1989 rating decision is new and material regarding the issue of service connection for a low back disability, as it contains evidence not previously considered that has some tendency to establish a nexus between a current diagnosis and an in-service low back injury.  

4.  A current low back disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

5.  Symptoms of a low back disability were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

6.  Radiculopathy of the lower extremities did not manifest during service and was not caused by any in-service disease, injury, or event during service, nor is this disorder due to or the result of a service-connected disability.  

7.  Symptoms of an organic disease of the nervous system, to include radiculopathy of the lower extremities, were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  


CONCLUSIONS OF LAW

1.  The September 1989 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of November 2009 and April 2010 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and any identified private treatment records have all been obtained.  He was also afforded VA examinations on several occasions, most recently in December 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Veteran was afforded a hearing before a Veterans Law Judge in August 2016.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Reopening of Service Connection for a Low Back Disability

In the current claim on appeal, the Veteran seeks to reopen service connection for a low back disability.  In a September 1989 rating decision, service connection for a low back disability was denied by the RO.  The Veteran did not initiated a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 3.156(b), 20.1103 (2015).  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the September 1989 rating decision, the RO determined that while the Veteran was treated during service for low back pain, the in-service injuries were acute muscle strains, without evidence of chronic disability.  The evidence considered at that time included service treatment records as well as post-service VA and private treatment records.  

Since the prior denial of the claim in September 1989, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as medical evidence.  In support of his claim, the Veteran submitted a 2014 statement from a VA physician, N.S.  Dr. S. stated that it was at least as likely as not the Veteran's current low back disability, sciatica and radiculopathy of the lumbosacral spine, were related to the in-service low back injuries.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a low back disability has been received.  Specifically, Dr. S.'s statement is new, in that it was not of record at the time of the prior final denial.  This medical opinion statement is also not cumulative and redundant of evidence already of record, and is material, as it suggests a nexus between an in-service low back injury and a current diagnosis of the lumbosacral spine, the lack of evidence of which was the basis of the prior final denial.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting a nexus between an incident of service, multiple low back injuries, and the claimed current disability of the low back.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disability.  At the time of the 1989 denial, the record lacked a nexus between the current disorder and an in-service disease or injury.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the September 1989 decision is new and material to reopen service connection for a low back disability.  38 C.F.R. § 3.156(a).  

Service Connection - Low Back Disability and Radiculopathy

The Veteran seeks service connection for a low back disorder.  He also asserts service connection is warranted for radiculopathy of the right lower extremity, allegedly resulting from his low back disability.  He asserts he first began experiencing symptoms of a spinal disorder in service, and such symptoms have continued since that time.  

As an initial matter, the Board finds it may consider the Veteran's service connection claim for a low back disability on the merits.  As the RO has also, in the July 2010 rating decision on appeal, reopened and considered the Veteran's service connection claim on the merits, no prejudice results to the Veteran from the Board's adjudication on the same basis at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current lumbosacral spine disability did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of arthritis of the lumbosacral spine were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  Likewise, the weight of the evidence demonstrates that radiculopathy of the lower extremities did not manifest during service and was not caused by any in-service disease, injury, or event during service.  Symptoms of radiculopathy also did not manifest to a compensable degree within a year of service separation.  

Review of the service treatment records indicates the Veteran sought treatment for low back pain on several occasions during service.  He first sought treatment for low back pain in November 1979, when a mild muscle strain on the left side of the low back was diagnosed.  On objective examination at that time, he had full range of motion of the lumbosacral spine.  He was given medication and placed on a limited duty profile for four days.  

In November 1983, the Veteran reported a five day history of low back pain.  He reported onset of his symptoms following playing football.  He was diagnosed with muscle spasms and given medication and limited duty.  

The Veteran sought treatment in January 1985 for low back pain following heavy lifting.  On objective examination, straight leg raising was negative, range of motion was full, and deep tendon reflexes were within normal limits.  Mechanical low back pain was diagnosed and he was given medication and told to rest.  On periodic physical examination in February 1985, the Veteran was without any noted abnormalities of the spine or abdomen.  Likewise, no neurological abnormalities or symptomatology of the lower extremities was reported at that time or noted on objective physical examination.  On service separation in May 1985, he declined a physical examination.  

Thus, while the Veteran may have initially experienced pain of the low back during service, as he asserts, any pain was of short duration and was not chronic in nature, so did not manifest in the form of chronic residuals.  The fact that the Veteran did not report a low back disorder, or symptoms thereof, on periodic examination in February 1985 or at service separation shows that such pain was not chronic in nature, and, by the Veteran's own history at the periodic physical examination in February 1985, had resolved.  

Consistent with there being no lay reports of continuous post-service low back symptoms until decades after service, the post-service treatment evidence shows that, immediately following service separation in May 1985, the Veteran was without continuous reported symptoms of a chronic low back disability.  While the Veteran did seek post-service treatment for low back pain a few years after service, he did not report chronic or continuous symptoms at that time.  In March 1987, the Veteran sought private treatment for low back pain.  He reported onset of his pain following a nap, and did not report any history of prior low back diseases or injuries.  Low back syndrome was diagnosed at that time.  He again sought private treatment from the same provider in October 1987.  He reported onset of his low back pain the prior morning, stating that he lifted 30 pound objects on a regular basis at his job.  He did not report any prior history of back injuries.  This two year period between 1985 and 1987 without complaint or treatment is one factor among others in this case that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Upon receipt of his initial 1989 service connection claim, the Veteran was afforded a VA examination in July 1989.  He reported onset of a low back injury during service.  On physical examination, he had slight limitation of motion of the lumbosacral spine, but was without any deformity on objective evaluation.  His posture was within normal limits, and he was without kyphosis, scoliosis, muscle atrophy, spasm, or tenderness.  A July 1989 X-ray of the lumbosacral spine was also within normal limits.  He was without fracture, dislocation, or bony abnormalities of the lumbosacral spine, and no gross spinal abnormalities were observed.  The Veteran was also negative for radiculopathy at that time.  The final impression was of chronic low back pain of unknown etiology.  This evidence confirms a lack of objective clinical findings, to include degenerative arthritis or other bony abnormalities, post-service.  

Additional post-service private medical records also indicate the Veteran was without chronic or continuous symptoms of a low back disability following service.  According to 2003 private medical treatment records, the Veteran at that time reported onset of low back pain in approximately November 2002.  No history of a low back injury or low back-related symptoms prior to that date was reported by the Veteran.  He was afforded spinal surgery at private facilities in February 2004 and again in October 2004.  

With regard to the question of onset of post-service symptoms, the Board has considered the Veteran's own history, as recently told to various VA examiners and adjudicators, that were made for compensation purposes.  The Board finds that these statements are inconsistent with, and outweighed by, other more contemporaneous histories and statements by the Veteran, some of which were for treatment purposes; therefore, the more recent assertions of continuous symptoms during or since service is not credible.  

A VA examination was afforded the Veteran in April 2012, at which time he reported chronic low back pain since service.  The VA examiner confirmed current diagnoses of degenerative arthritis, extruded discs at L4-5, lumbar radiculopathy of the right lower extremity, and spinal stenosis of the lumbosacral spine.  Regarding the etiology of these disabilities, the examiner reviewed the claims file along with examination of the Veteran; as a result of this review, the examiner opined that it was less likely than not any current disabilities of the lumbosacral spine had their onset or were otherwise related to any in-service disease or injury.  While the Veteran did report and seek treatment for low back pain during service, the examiner noted the lack of objective evidence of a continuity of symptomatology following service and concluded the in-service complaints were acute and transitory in nature.  

As noted above, the Veteran has submitted an October 2014 statement from a VA physician, N.S.  Dr. S. stated that it was at least as likely as not the Veteran's current sciatica and radiculopathy of the lumbosacral spine were related to the in-service low back injuries.  Dr. S. also stated that her knowledge of the Veteran's medical history came from the Veteran himself; she made no claim to have reviewed his service treatment records or any prior post-service VA or private treatment records.  

Another VA examination was afforded the Veteran in December 2015.  The claims file, to include the service treatment records, was reviewed in conjunction with the examination.  Degenerative joint disease, status post discectomy, and radiculopathy of the lumbosacral spine were confirmed.  After reviewing the claims file and examining the Veteran, the VA examiner opined it was less likely than not the Veteran's current degenerative joint disease and radiculopathy of the lumbosacral spine were incurred in or caused by any disease, injury, or incident of active duty service.  The examiner observed that while the Veteran did seek in-service treatment for low back pain during service, the service treatment records reflect resolution of his symptoms by February 1985.  Additionally, when he sought post-service treatment for low back pain in 1987, he did not indicate his pain was radiating at that time, suggesting radiculopathy was not present immediate following service.  Additionally, the examiner noted x-rays in 1989 showed no fracture or dislocation with disc spaces well preserved and no gross abnormalities of the lumbosacral spine were identified at that time.  The examiner concluded it was at least as likely as not that the condition developed either due to subsequent insults or injureis to the back or were due to changes in the natural progress of aging. 

In the present case, multiple conflicting medical opinions are of record.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While Dr. S.'s October 2014 statement suggests onset of the Veteran's current low back disabilities in service, the Board also observes that Dr. S. relies upon the Veteran's self-reported history as the basis for her opinion.  As has been noted above, the Board does not find credible the Veteran's more recent assertions regarding continuous symptomatology of the low back since service, and any medical opinion based on such an inaccurate history lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Dr. S. presumably was not aware of, and therefore did not address, such medical history as the July 1989 VA examination, which was essentially negative for objective clinical findings, to include X-rays, of the lumbosacral spine.  Dr. S. did not otherwise address the 20+ year gap between service separation and the current diagnoses.  Due to this lack of any independent or firsthand knowledge of the Veteran's history and the fact that Dr. S. provided no rationale for the opinion, the Board finds little probative value in the October 2014 statement.  Black v. Brown, 5 Vet. App. 177, 180 (1993).

By contrast, the April 2012 and December 2015 VA examinations and opinions were both based on a complete review of the claims file, to include the service treatment records.  After review of the claims file and examination of the Veteran, both examiners concluded the Veteran's current disabilities of the lumbosacral spine had their onset many years after service and were unrelated to any in-service disease, injury, or incident of service.  These opinions were supported by a detailed rationale and a citation to the competent evidence of record.  Thus, the Board affords these opinions greater probative weight.  

Likewise, service connection for radiculopathy must be denied.  The service treatment records are negative for any diagnosis of or treatment for radiculopathy involving the lower extremities, and the Veteran did not report such symptomatology for several years after service.  While he was afforded a VA examination of the low back in July 1989 in conjunction with his initial claim, he did not report radiating pain at that time, and such symptoms were not noted on clinical evaluation.  Rather, the Veteran's primary contention has been that his radiculopathy is due to or the result of the claimed low back disability, and service connection is thus warranted on a secondary basis.  See 38 C.F.R. § 3.310.  Thus, it logically follows that in the absence of service connection for a low back disability, service connection for radiculopathy of the lower extremities must also be denied.  

Finally, the Veteran and his spouse, in their written and oral testimony, have alleged his current spinal disabilities and radiculopathy had their onset in service, or are the result of in-service diseases or injuries.  As laypersons, however, they are not capable of making medical conclusions; thus, these statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the statements made by the Veteran and his wife therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a low back disability and for radiculopathy of the lower extremities.  Consequently, because a preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  Service connection for a low back disorder and radiculopathy is denied.  See 38 C.F.R. §§ 3.102, 3.303.











ORDER

New and material evidence having been received, service connection for a low back disability is reopened.  

Service connection for a low back disability is denied.  

Service connection for radiculopathy of the lower extremities is denied.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


